DETAILED ACTION
This Office action is in response to the Request for Continued Examination submitted on 24 May 2021.  Claims 1-4, 6, 8-21, 23, and 25-28 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.
 
Drawings
The replacement sheets of drawings were received on 20 September 2017.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hopeton Walker, Reg. No. 64808, on 15 June 2021.

The application has been amended as follows: 
1. (Currently Amended) A light-emitting element, comprising:
a semiconductor layer including: 
an active layer;
a first-conductivity-type layer, the first-conductivity-type layer includes:
 a first surface in contact with the active layer; and a second surface opposite to the first surface; and 
a second-conductivity-type layer, wherein a semiconductor-layer side surface of the semiconductor layer includes:
			a side surface of the active layer,
a side surface of the first-conductivity-type layer, and 
a side surface of the second-conductivity-type layer, wherein each of the side surface of the active layer, the side surface of the first-conductivity-type layer, and the side surface of the second-conductivity-
a first electrode portion, wherein a part of the first electrode portion is in contact with the first-conductivity-type layer;
a second electrode portion connected to the second-conductivity-type layer;
a protective layer that covers an entirety of the second surface of the first-conductivity-type layer,
wherein
the first electrode portion is in an uncovered region of the protective layer,
and
the first electrode portion comprises an exposed surface;
a first insulating layer in contact with the semiconductor-layer side surface, wherein an entirety of the semiconductor-layer side surface is covered by the first insulating layer;
a metal layer in contact with at least with a surface of the first insulating layer, wherein the surface of the first insulating layer faces away from the side surface of the active layer; and
a pad electrode in contact with the second electrode portion.

6. (Currently Amended) The light-emitting element according to claim 1, wherein of the first-conductivity-type layer is connected to the first electrode portion, wherein the second surface serves as a light-emitting surface.

a substrate including a wire;
a light-emitting element; and
a joint portion that joins the light-emitting element to the wire on the substrate, wherein the light-emitting element includes:
a semiconductor layer, including:
an active layer;		
a first-conductivity-type layer, the first-conductivity-type layer includes: a first surface in contact with the active layer; and a second surface opposite to the first surface; and 
a second-conductivity-type layer,
wherein a semiconductor-layer side surface of the semiconductor layer includes:
			a side surface of the active layer,
a side surface of the first-conductivity-type layer, and
a side surface of the second-conductivity-type layer, wherein
each of the side surface of the active layer, the side surface of the first-conductivity-type layer, and the side surface of the second-conductivity-type layer is inclined with respect to a laminating direction of the semiconductor layer;
a first electrode portion, wherein a part of the first electrode portion is in contact with the first-conductivity-type layer;
a second electrode portion connected to the second-conductivity-type

a protective layer that covers an entirety of the second surface of the first-conductivity-type layer,
wherein
the first electrode portion is in an uncovered region of the protective
layer, and
	the first electrode portion comprises an exposed surface;
a first insulating layer in contact with the semiconductor-layer side surface, wherein an entirety of the semiconductor-layer side surface is covered by the first insulating layer;
a metal layer in contact with at least with a surface of the first insulating layer, wherein
the surface of the first insulating layer faces away from the side surface of the active layer, and
	the metal layer is insulated from the second electrode portion; and
a pad electrode in contact with the second electrode portion.





                                      Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Horio et al., US 2005/0211989, was applied in rejecting claims 1-4, 6, 8-23, and 28 in the previous Office action.  Although Horio et al. disclose a first insulating layer 15 and a second insulating layer 17, Horio et al. lack anticipation of a protective layer that covers an 
The newly-cited reference to Okuyama, WO 2015/194095, discloses a light-emitting device 102, shown in Fig. 4, that shows an insulating layer 31 covering the side surface of the semiconductor layer 25 and the light-extraction surface 242 of the second contact layer 24 (see paragraphs [0039]-[0043]), see Fig. 4.  Although Okuyama et al. disclose that the second contact layer may substantially function as the conductivity-type layer 22 (see paragraph [0019]), Okuyama does not teach or suggest a protective layer that covers an entirety of the second surface of the first-conductivity-type layer, and a first insulating layer in contact with the semiconductor-layer side surface, as required in independent claims 1 and 19.
Applicant has amended independent claim 21 to include the limitations of objected to claim 24.  Hence, independent claim 21 is allowable over the known light emitting panel device of Horio et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822





/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822